Citation Nr: 1216607	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  09-03 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from February 2000 to October 2000, and from June 2004 to April 2005, with additional unverified reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Regional Office (RO) that denied the Veteran's claim of entitlement to service connection for a back disability.

The Veteran provided sworn testimony before the undersigned Veterans Law Judge at a March 2012 Travel Board hearing.  A transcript of his hearing testimony is of record.

For the reasons described below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's service connection claim.  The Veteran is seeking to establish service connection for a back disability.

The Veteran claims that he has a current back disability resulting from events in service, including motor vehicle accidents and physical training during his tour in Iraq.  The RO denied the Veteran's claim on the basis that his only back disability is dorsal scoliosis, which is a condition noted on the Veteran's 1999 entrance examination, thus is a condition preexisting service.  The Veteran, however, contends that he is claiming service connection related to an in-service lumbar strain, and that if any condition preexisted service, it was aggravated during service, and, therefore, should be service-connected.

A review of the Veteran's service treatment records reveals that in December 1999, at the time of the Veteran's Marine Corp enlistment examination, the examiner noted dorsal scoliosis.  The Veteran, at that time, reported no symptoms associated with that finding.  At a September 2000 examination, just prior to his release from active duty for this first period of service, the examiner noted the Veteran's spine as being normal.

The Veteran's next period of service is noted on his DD Form 214 to have begun in June 2004.  A physical examination for motor vehicle operators was done at that time.  The examiner made note of a May 2004 motor vehicle accident, which resulted in right lower back discomfort in the mornings.  A clinical note several days prior shows that the Veteran complained of recurrent back pain from an injury received in May 2004, which was noted as "aggravated by P.T."  Physical examination revealed palpable tenderness and limited range of motion.  Right lumbar sacral strain was diagnosed.  

The record also shows that the Veteran was again involved in a motor vehicle accident in August 2004, which is clearly within an active duty period.  Clinical treatment notes show that the Veteran complained of lower left back pain.  His movement was noted as normal at that time and lower back strain was diagnosed.

Later in August 2004, the Veteran was deployed to Iraq.  On the March 2005 Post-Deployment Health Assessment, the Veteran reported that during his deployment, he experienced back pain.  In April, the record shows that the Veteran received additional emergency room treatment at the Brooke Army Medical Center.  He reported back pain and also reported that he had "injuries x2 while deployed." 

The Veteran was afforded a VA examination first in January 2006, at which time no current lumbar spine disability was identified.  Subsequent treatment, however, suggests that the Veteran has degenerative joint disease of the lumbar spine probably related to remote trauma.  See May 2008 MRI report and assessment.  Thus, the Veteran was afforded new examination in April 2011.  According to the examination report, the Veteran reported injuring his back in both motor vehicle accidents in 2004 and that his back pain was progressively worse ever since.  The examiner attempted to summarize the Veteran's history, but noted that the Veteran had a "July 16, 2004" rating decision prior to his August 2004 active duty that granted 20 percent for lumbar strain.  There is no such rating according to the documents in the Veteran's claims folder.  Later in the examination report, the examiner again reported that the Veteran's "rating exam July 22, 2009 20% rating for lumbar strain."  It is unclear as to the meaning of this statement.  Then, the examiner went on to state that none of the Veteran's motor vehicle accidents happened during a period of service, which is also inaccurate.  The examiner further stated that the record is silent for active duty aggravation, despite in-service treatment for back pain, and another clinical note suggesting aggravation due to P.T.  

While the Board regrets additional delay imposed by remand, the Veteran is due a new VA examination to determine the current nature of his back disability and to obtain an additional opinion.  The issue must be remanded in order to obtain an adequate nexus opinion, which includes an aggravation analysis, and to fully meet VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA has undertaken to provide an examination or obtain an opinion, the examination and opinion obtained must be adequate for rating purposes).  Specifically, the Board needs to determine whether the Veteran's dorsal scoliosis noted in December 1999 is a preexisting disability for purposes of his claim for service connection for lumbar strain, and if so, whether the preexisting disability was aggravated by military service.  The Board also needs to know the likelihood of whether the current back disability is due to the May 2004 motor vehicle accident, the August 2004 accident, and/or other events during active duty service beginning in June 2004.  Depending on whether the May 2004 accident occurred during ACDUTRA or INACDTURA, an opinion concerning aggravation of the lumbar sacral strain diagnosed in May 2004 may be necessary as well.  

First, however, effort must be undertaken by the RO/AMC to determine whether the Veteran was on active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) at the time of his May 1, 2004 accident.  In other words, the question is whether the Veteran had an in-service incurrence of a back disability during a period of ACDUTRA or INACDUTRA, as he claims, and if so, whether there is a current disability causally connected to this in-service incurrence.  Because the record is not yet complete as to these facts, a decision cannot be rendered as to this issue at this time.  On remand, attempts to verify whether the Veteran was on ACDUTRA or INACDUTRA at the time of his motor vehicle accident on May 1, 2004. 

Finally, a review of the treatment records in the claims folder reveals that the most recent records are dated in 2008 from the Audie L. Murphy Memorial VA Medical Center.  On remand, relevant ongoing medical records should also be obtained, to include any updated VA treatment records. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his back disability since May 2008.  After securing the necessary release, the RO/AMC should obtain these records.  In addition, obtain all relevant ongoing VA treatment records dating since May 2008 from the Audie L. Murphy Memorial VA Medical Center.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Attempt to verify, through official sources, whether the Veteran was ACDUTRA or INACDUTRA on May 1, 2004, the date of his reported motor vehicle accident.  If records cannot be obtained, determine whether any other requests for these records should be made or whether any further attempts to obtain these Federal records would be futile.  Written documentation of any further development action or determination that further attempts to obtain the records would be futile should be placed in the claims file.

3.  For any federal records that cannot be obtained, the RO/AMC must provide notice to the Veteran with the following information: (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) A notice that the Veteran is ultimately responsible for providing the evidence.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA spine examination.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  The examiner should be advised by the RO/AMC whether the May 2004 motor vehicle accident occurred during a verified period of ACDUTRA or INACDUTRA.

Following review of the claims file and examination of the Veteran, the examiner should document the appropriate current diagnosis, if any, related to the Veteran's back.  If a current disability is diagnosed, the examiner should provide an opinion as to the following:

a. Is the dorsal scoliosis noted prior to service in December 1999 related in any way to the lumbar strain noted in service treatment records in May and August 2004?  Put another way, is the preexisting dorsal scoliosis the cause of the lumbar sacral strains noted in May and August 2004, or are the lumbar strains noted at those times separate and distinct disorders unrelated to the preexisting dorsal scoliosis?
b. If the dorsal scoliosis is related to the lumbar sacral strains noted in service treatment records in 2004, did the scoliosis undergo a permanent worsening beyond normal progression as a result of active service, to include the August 2004 motor vehicle accident?
c. Is it at least as likely as not (50 percent probability or greater) that the current low back disability first arose during his June 2004 to April 2005 active duty, or is otherwise related to events during this active duty period including the August 2004 motor vehicle accident (described as being hit in the rear by a 14-wheeled truck)?
d. If the RO/AMC determines that the Veteran WAS on ACDUTRA or INACDUTRA at the time of his May 2004 motor vehicle accident, is it at least as likely as not (50 percent probability or greater) that the current low back disability is related to the May 2004 motor vehicle accident?
e. If the RO/AMC determines that the Veteran was NOT on ACDUTRA or INACDUTRA at the time of his May 2004 motor vehicle accident, does the lumbar sacral strain noted in May 2004 represent a chronic low back disability that preexisted his June 2004 entrance on active duty?  If so, did the preexisting lumbar sacral strain disability undergo a permanent worsening beyond normal progression as a result of active service, to include the August 2004 motor vehicle accident and the complaints of back pain during that service?  

The examiner should explain the medical basis for the conclusions provided.

5.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

